        Case 3:18-mj-02023-SALM Document 1-1 Filed 12/28/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE CONNECTICUT

 IN RE: GRAND JURY SUBPOENA                       Case No. 3:18MJ 2£)~~ (SALM)

                                                  Filed Under Seal

                                 NONDISCLOSURE ORDER

       The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),

requesting that the Court issue a Order commanding INTERSERVER (hereinafter "the

Provider"), an electronic communication service provider and/or a remote computing service, not

to notify any person (including the subscribers or customers ofthe account(s) listed in the

subpoena) of the existence of the grand jury subpoena N-18-2-68 (9) (hereinafter "the

Subpoena"), until December 28, 2019.

       The Court determines that there is reason to believe that notification of the existence of

the Subpoena will seriously jeopardize the investigation, including by giving targets an

opportunity to flee prosecution, destroy or tamper with evidence, and change patterns of

behavior. See 18 U.S.C. § 2705(b).

       IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that the Provider shall not

disclose the existence of the Subpoena until December 28, 2019, to the listed subscriber or to any

other person, unless and until otherwise authorized to do so by the Court, except that the

Provider may disclose the Subpoena to an attorney for the Provider for the purpose of receiving

legal advice.
        Case 3:18-mj-02023-SALM Document 1-1 Filed 12/28/18 Page 2 of 2




        IT IS FURTHER ORDERED that the application and this Order are sealed until

December 28,2019 because the Court finds that sealing is warranted because the presumption of

access to these investigative documents is outweighed by these countervailing factors in favor of

sealing. Moreover, even if a higher standard for sealing applied, sealing these documents is

essential to preserve the compelling interests set forth above and narrowly tailored to serve those

interests.




Date                                                 HONORABLE SARAH A.L. MERRIAM
                                                     United States Magistrate Judge




                                                 2
